     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 1 of 23 Page ID #:62



 1     GRANT, GENOVESE & BARATTA, LLP
       2030 Main Street, Suite 1600
 2     Irvine, CA 92614
       Telephone: (949) 660-1600
 3     Facsimile: (949) 660-6060
       6602-1092
 4     James M. Baratta (SBN 54890)
       Jason S. Roberts (SBN 221978)
 5     Amanda C. Lewis (SBN 323141)
 6
       Email: jsr@ggb-law.com

 7     Attorneys for Defendants HEADQUARTERS BEAUTY SUPPLIES, INC. and
       SHALEEN M. DIEP
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12                                                      Case No. 2:19-cv-10803-MWF-GJS
       A.C.T. 898 PRODUCTS, INC., a California
13     Corporation,
                                                        Assigned to: Hon. Michael W. Fitzgerald
14
             Plaintiff,
15
             vs.                                        DEFENDANTS HEADQUARTERS
16
                                                        BEAUTY SUPPLIES, INC. AND
17     HEADQUARTERS BEAUTY SUPPLIES,                    SHALEEN M. DIEP’S ANSWER TO
18     INC., a California corporation; Shaleen M.       PLAINTIFF’S COMPLAINT;
       Diep, an individual; and, DOES 1 through         DEMAND FOR JURY TRIAL
19
       10, inclusive
20                                                      Complaint filed: December 20, 2019
             Defendants.
21
22
23
             COMES NOW Defendants HEADQUARTERS BEAUTY SUPPLIES, INC., and
24
       SHALEEN M. DIEP (“Defendants”) and hereby submit this Answer to the Complaint
25
       filed by Plaintiff A.C.T. 898 PRODUCTS, INC. (“ACT” or “Plaintiff”) on December
26
       20, 2019 (the “Complaint”). Defendants deny each and every allegation of the
27
       Complaint except for those allegations expressly admitted below. Defendants answer
28
       the Complaint as follows:
                                                    1
                                      ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 2 of 23 Page ID #:63



 1                                  NATURE OF THE ACTION
 2           1.     In answer to paragraph 1 of Plaintiff’s Complaint, Defendants admit that
 3     Plaintiff’s Complaint contains claims for federal and common law trademark
 4     infringement, federal and California unfair competition, trademark dilution, tortious
 5     interference with economic relations, imitating and false advertising, conversion, and
 6     injunctive relief. Defendants deny any of the alleged wrongful conduct, including
 7     infringement of ACT’s intellectual property.
 8
 9                                         JURISDICTION
10           2.     In answer to paragraph 2 of Plaintiff’s Complaint, Defendants admit that
11     this Court had subject matter jurisdiction over Plaintiff’s trademark infringement claims.
12           3.     In answer to paragraph 3 of Plaintiff’s Complaint, Defendants admit that
13     this Court has supplemental jurisdiction over Plaintiff’s state statutory and common law
14     claims.
15           4.     In answer to paragraph 4 of Plaintiff’s Complaint, Defendants admit that
16     this Court has personal jurisdiction over Defendants. Defendants deny any of the alleged
17     wrongful conduct, including intentional counterfeit activity occurring in California.
18           5.     In answer to paragraph 5 of Plaintiff’s Complaint, Defendants admit that
19     this Court has personal jurisdiction over Defendants.
20           6.     In answer to paragraph 6 of Plaintiff’s Complaint, Defendants admit that
21     this Court has personal jurisdiction over Defendants.
22           7.     In answer to paragraph 7 of Plaintiff’s Complaint, Defendants admit that
23     this Court has personal jurisdiction over Defendants. Defendants deny any of the alleged
24     wrongful conduct, including converting Plaintiff’s property and tortuously interfering
25     with Plaintiff’s economic advantage.
26           8.     In answer to paragraph 8 of Plaintiff’s Complaint, Defendants admit that
27     venue is proper in this Court. Defendants deny the balance of the allegations in this
28

                                                   2
                                       ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 3 of 23 Page ID #:64



 1     paragraph including that any wrongful acts occurred which give rise to Plaintiff’s causes
 2     of action.
 3
 4                                            PARTIES
 5           9.     In answer to paragraph 9 of Plaintiff’s Complaint, Defendants are without
 6     sufficient knowledge concerning the allegations contained in this paragraph and
 7     therefore deny the same.
 8           10.    In answer to paragraph 10 of Plaintiff’s Complaint, Defendants admit that
 9     Headquarters Beauty Supplies, Inc. (“HBSI”) is a California corporation doing business
10     in the City of Rosemead, California.
11           11.    In answer to paragraph 11 of Plaintiff’s Complaint, Defendants admit that
12     Shaleen M. Diep is an individual and an officer of HBSI residing in California.
13           12.    In answer to paragraph 12 of Plaintiff’s Complaint, Defendants are without
14     sufficient knowledge concerning the allegations contained in this paragraph and
15     therefore deny the same.
16           13.    In answer to paragraph 13 of Plaintiff’s Complaint, Defendants are without
17     sufficient knowledge concerning the allegations contained in this paragraph and
18     therefore deny the same.
19           14.    In answer to paragraph 14 of Plaintiff’s Complaint, Defendants are without
20     sufficient knowledge concerning the allegations contained in this paragraph and
21     therefore deny the same. Defendants deny any of the alleged wrongful conduct,
22     including any civil wrongs as alleged in the Complaint, pursuant to a common scheme,
23     course of action, enterprise and/or conspiracy.
24           15.    In answer to paragraph 15 of Plaintiff’s Complaint, Defendants generally
25     and specifically deny each and every allegation contained therein.
26           16.    In answer to paragraph 16 of Plaintiff’s Complaint, Defendants generally
27     and specifically deny each and every allegation contained therein.
28

                                                   3
                                       ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 4 of 23 Page ID #:65



 1           17.    In answer to paragraph 17 of Plaintiff’s Complaint, Defendants generally
 2     and specifically deny each and every allegation contained therein.
 3           18.    In answer to paragraph 18 of Plaintiff’s Complaint, Defendants generally
 4     and specifically deny each and every allegation contained therein.
 5           19.    In answer to paragraph 19 of Plaintiff’s Complaint, Defendants generally
 6     and specifically deny each and every allegation contained therein.
 7           20.    In answer to paragraph 20 of Plaintiff’s Complaint, Defendants are without
 8     sufficient knowledge concerning the allegations contained in this paragraph and
 9     therefore deny the same. Defendants deny any of the alleged wrongful conduct.
10
11                                  FACTUAL ALLEGATIONS
12           21.    In answer to paragraph 21 of Plaintiff’s Complaint, Defendants are without
13     information or belief to either admit or deny the allegations contained therein, and based
14     upon said Defendants’ lack of information and belief, deny each and every allegation
15     contained therein.
16           22.    In answer to paragraph 22 of Plaintiff’s Complaint, Defendants are without
17     information or belief to either admit or deny the allegations contained therein, and based
18     upon said Defendants’ lack of information and belief, deny each and every allegation
19     contained therein.
20           23.    In answer to paragraph 23 of Plaintiff’s Complaint, Defendants are without
21     information or belief to either admit or deny the allegations contained therein, and based
22     upon said Defendants’ lack of information and belief, deny each and every allegation
23     contained therein.
24           24.    In answer to paragraph 24 of Plaintiff’s Complaint, Defendants are without
25     information or belief to either admit or deny the allegations contained therein, and based
26     upon said Defendants’ lack of information and belief, deny each and every allegation
27     contained therein.
28

                                                   4
                                       ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 5 of 23 Page ID #:66



 1           25.    In answer to paragraph 25 of Plaintiff’s Complaint, Defendants admit that
 2     HBSI operates under the name “Q-ITEM” on Amazon.com.
 3           26.    In answer to paragraph 26 of Plaintiff’s Complaint, Defendants are without
 4     information or belief to either admit or deny the allegations contained therein, and based
 5     upon said Defendants’ lack of information and belief, deny each and every allegation
 6     contained therein.
 7           27.    In answer to paragraph 27 of Plaintiff’s Complaint, Defendants are without
 8     information or belief to either admit or deny the allegations contained therein, and based
 9     upon said Defendants’ lack of information and belief, deny each and every allegation
10     contained therein.
11           28.    In answer to paragraph 28 of Plaintiff’s Complaint, Defendants are without
12     information or belief to either admit or deny the allegations contained therein, and based
13     upon said Defendants’ lack of information and belief, deny each and every allegation
14     contained therein.
15           29.    In answer to paragraph 29 of Plaintiff’s Complaint, Defendants are without
16     information or belief to either admit or deny the allegations contained therein, and based
17     upon said Defendants’ lack of information and belief, deny each and every allegation
18     contained therein.
19           30.    In answer to paragraph 30 of Plaintiff’s Complaint, Defendants admit they
20     received a cease and desist letter from Plaintiff directed to HBSI dated October 29, 2019.
21     Defendants deny the balance of the allegations in this paragraph, including that
22     Defendants sold or marketed counterfeit and/or infringing products.
23           31.    In answer to paragraph 31 of Plaintiff’s Complaint, Defendants admit they
24     received a cease and desist letter from Plaintiff directed to HBSI dated November 20,
25     2019. Defendants deny the balance of the allegations in this paragraph, including that
26     Defendants sold or marketed counterfeit and/or infringing products.
27           32.    In answer to paragraph 32 of Plaintiff’s Complaint, Defendants are without
28     information or belief to either admit or deny the allegations contained therein, and based

                                                   5
                                       ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 6 of 23 Page ID #:67



 1     upon said Defendants’ lack of information and belief, deny each and every allegation
 2     contained therein.
 3           33.    In answer to paragraph 33 of Plaintiff’s Complaint, Defendants are without
 4     information or belief to either admit or deny the allegations contained therein, and based
 5     upon said Defendants’ lack of information and belief, deny each and every allegation
 6     contained therein.
 7           34.    In answer to paragraph 34 of Plaintiff’s Complaint, Defendants are without
 8     information or belief to either admit or deny the allegations contained therein, and based
 9     upon said Defendants’ lack of information and belief, deny each and every allegation
10     contained therein.
11           35.    In answer to paragraph 35 of Plaintiff’s Complaint, Defendants generally
12     and specifically deny each and every allegation contained therein.
13           36.    In answer to paragraph 36 of Plaintiff’s Complaint, Defendants generally
14     and specifically deny each and every allegation contained therein.
15           37.    In answer to paragraph 37 of Plaintiff’s Complaint, Defendants generally
16     and specifically deny each and every allegation contained therein.
17
18                                  FIRST CLAIM FOR RELIEF
19                 (Trademark Infringement and Counterfeiting, 15 U.S.C. §1114)
20           38.    In answer to paragraph 38 of Plaintiff’s Complaint, Defendants incorporate
21     each and every admission, denial, allegation and other response by Defendants contained
22     in Paragraphs 1 through 37 above as if fully set forth herein.
23           39.    In answer to paragraph 39 of Plaintiff’s Complaint, Defendants admit that
24     Plaintiff asserts a claim for trademark infringement and counterfeiting, arising under 15
25     U.S.C. § 1114.
26           40.    In answer to paragraph 40 of Plaintiff’s Complaint, Defendants generally
27     and specifically deny each and every allegation contained therein.
28

                                                    6
                                       ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 7 of 23 Page ID #:68



 1           41.    In answer to paragraph 41 of Plaintiff’s Complaint, Defendants generally
 2     and specifically deny each and every allegation contained therein.
 3           42.    In answer to paragraph 42 of Plaintiff’s Complaint, Defendants generally
 4     and specifically deny each and every allegation contained therein.
 5           43.    In answer to paragraph 43 of Plaintiff’s Complaint, Defendants generally
 6     and specifically deny each and every allegation contained therein.
 7           44.    In answer to paragraph 44 of Plaintiff’s Complaint, Defendants generally
 8     and specifically deny each and every allegation contained therein.
 9           45.    In answer to paragraph 45 of Plaintiff’s Complaint, Defendants generally
10     and specifically deny each and every allegation contained therein.
11           46.    In answer to paragraph 46 of Plaintiff’s Complaint, Defendants generally
12     and specifically deny each and every allegation contained therein.
13           47.    In answer to paragraph 47 of Plaintiff’s Complaint, Defendants generally
14     and specifically deny each and every allegation contained therein.
15
16                                 SECOND CLAIM FOR RELIEF
17           (Unfair Competition & False Designation of Origin, 15 U.S.C. § 1125(a))
18           48.    In answer to paragraph 48 of Plaintiff’s Complaint, Defendants incorporate
19     each and every admission, denial, allegation and other response by Defendant contained
20     in Paragraphs 1 through 47 above as if fully set forth herein.
21           49.    In answer to paragraph 49 of Plaintiff’s Complaint, Defendants admit that
22     Plaintiff asserts a claim for unfair competition and false designation of origin, arising
23     under 15 U.S.C. § 1125(a).
24           50.    In answer to paragraph 50 of Plaintiff’s Complaint, Defendants generally
25     and specifically deny each and every allegation contained therein.
26           51.    In answer to paragraph 51 of Plaintiff’s Complaint, Defendants generally
27     and specifically deny each and every allegation contained therein.
28

                                                     7
                                        ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 8 of 23 Page ID #:69



 1           52.    In answer to paragraph 52 of Plaintiff’s Complaint, Defendants generally
 2     and specifically deny each and every allegation contained therein.
 3           53.    In answer to paragraph 53 of Plaintiff’s Complaint, Defendants generally
 4     and specifically deny each and every allegation contained therein.
 5           54.    In answer to paragraph 54 of Plaintiff’s Complaint, Defendants generally
 6     and specifically deny each and every allegation contained therein.
 7           55.    In answer to paragraph 55 of Plaintiff’s Complaint, Defendants generally
 8     and specifically deny each and every allegation contained therein.
 9           56.    In answer to paragraph 56 of Plaintiff’s Complaint, Defendants generally
10     and specifically deny each and every allegation contained therein.
11           57.    In answer to paragraph 57 of Plaintiff’s Complaint, Defendants generally
12     and specifically deny each and every allegation contained therein.
13
14                                 THIRD CLAIM FOR RELIEF
15                            (Trademark Dilution 15 U.S.C. § 1125(c))
16           58.    In answer to paragraph 58 of Plaintiff’s Complaint, Defendants incorporate
17     each and every admission, denial, allegation and other response by Defendant contained
18     in Paragraphs 1 through 57 above as if fully set forth herein.
19           59.    In answer to paragraph 59 of Plaintiff’s Complaint, Defendants admit that
20     Plaintiff asserts a claim for trademark dilution under 15 U.S.C. § 1125(c).
21           60.    In answer to paragraph 60 of Plaintiff’s Complaint, Defendants are without
22     information or belief to either admit or deny the allegations contained therein, and based
23     upon said Defendants’ lack of information and belief, deny each and every allegation
24     contained therein.
25           61.    In answer to paragraph 61 of Plaintiff’s Complaint, Defendants are without
26     information or belief to either admit or deny the allegations contained therein, and based
27     upon said Defendants’ lack of information and belief, deny each and every allegation
28     contained therein.

                                                    8
                                       ANSWER TO COMPLAINT
     Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 9 of 23 Page ID #:70



 1           62.    In answer to paragraph 62 of Plaintiff’s Complaint, Defendants are without
 2     information or belief to either admit or deny the allegations contained therein, and based
 3     upon said Defendants’ lack of information and belief, deny each and every allegation
 4     contained therein.
 5           63.    In answer to paragraph 63 of Plaintiff’s Complaint, Defendants are without
 6     information or belief to either admit or deny the allegations contained therein, and based
 7     upon said Defendants’ lack of information and belief, deny each and every allegation
 8     contained therein. Defendants deny any of the alleged wrongful conduct, including use
 9     of any known counterfeit and/or infringing marks.
10           64.    In answer to paragraph 64 of Plaintiff’s Complaint, Defendants generally
11     and specifically deny each and every allegation contained therein. Defendants deny any
12     of the alleged wrongful conduct, including selling any known counterfeit and/or
13     infringing products.
14           65.    In answer to paragraph 65 of Plaintiff’s Complaint, Defendants generally
15     and specifically deny each and every allegation contained therein.
16           66.    In answer to paragraph 66 of Plaintiff’s Complaint, Defendants generally
17     and specifically deny each and every allegation contained therein.
18           67.    In answer to paragraph 67 of Plaintiff’s Complaint, Defendants generally
19     and specifically deny each and every allegation contained therein.
20
21                                FOURTH CLAIM FOR RELIEF
22                            (Common Law Trademark Infringement)
23           68.    In answer to paragraph 68 of Plaintiff’s Complaint, Defendants incorporate
24     each and every admission, denial, allegation and other response by Defendant contained
25     in Paragraphs 1 through 67 above as if fully set forth herein.
26           69.    In answer to paragraph 69 of Plaintiff’s Complaint, Defendants admit that
27     Plaintiff asserts a claim for trademark infringement, arising under California law.
28

                                                    9
                                       ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 10 of 23 Page ID #:71



 1         70.    In answer to paragraph 70 of Plaintiff’s Complaint, Defendants generally
 2   and specifically deny each and every allegation contained therein.
 3         71.    In answer to paragraph 71 of Plaintiff’s Complaint, Defendants generally
 4   and specifically deny each and every allegation contained therein.
 5         72.    In answer to paragraph 72 of Plaintiff’s Complaint, Defendants generally
 6   and specifically deny each and every allegation contained therein.
 7         73.    In answer to paragraph 73 of Plaintiff’s Complaint, Defendants generally
 8   and specifically deny each and every allegation contained therein.
 9
10                                FIFTH CLAIM FOR RELIEF
11                               (California Unfair Competition)
12         74.    In answer to paragraph 74 of Plaintiff’s Complaint, Defendants incorporate
13   each and every admission, denial, allegation and other response by Defendants contained
14   in Paragraphs 1 through 73 above as if fully set forth herein.
15         75.    In answer to paragraph 75 of Plaintiff’s Complaint, Defendants admit that
16   Plaintiff asserts a claim for unfair competition, arising under California Business &
17   Professions Code § 17200 et seq.
18         76.    In answer to paragraph 76 of Plaintiff’s Complaint, Defendants generally
19   and specifically deny each and every allegation contained therein.
20         77.    In answer to paragraph 77 of Plaintiff’s Complaint, Defendants generally
21   and specifically deny each and every allegation contained therein.
22         78.    In answer to paragraph 78 of Plaintiff’s Complaint, Defendants generally
23   and specifically deny each and every allegation contained therein.
24
25
26
27
28

                                                 10
                                     ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 11 of 23 Page ID #:72



 1                                SIXTH CLAIM FOR RELIEF
 2                      (Tortious Interference with Economic Relations)
 3         79.    In answer to paragraph 79 of Plaintiff’s Complaint, Defendants incorporate
 4   each and every admission, denial, allegation and other response by Defendants contained
 5   in Paragraphs 1 through 78 above as if fully set forth herein.
 6         80.    In answer to paragraph 80 of Plaintiff’s Complaint, Defendants admit that
 7   Plaintiff asserts a claim for tortious interference with prospective economic relations,
 8   under California law.
 9         81.    In answer to paragraph 81 of Plaintiff’s Complaint, Defendants generally
10   and specifically deny each and every allegation contained therein.
11         82.    In answer to paragraph 82 of Plaintiff’s Complaint, Defendants generally
12   and specifically deny each and every allegation contained therein.
13         83.    In answer to paragraph 83 of Plaintiff’s Complaint, Defendants generally
14   and specifically deny each and every allegation contained therein.
15         84.    In answer to paragraph 84 of Plaintiff’s Complaint, Defendants generally
16   and specifically deny each and every allegation contained therein.
17         85.    In answer to paragraph 85 of Plaintiff’s Complaint, Defendants generally
18   and specifically deny each and every allegation contained therein.
19
20                             SEVENTH CLAIM FOR RELIEF
21               (Trademark Infringement by Imitating and False Advertising)
22         86.    In answer to paragraph 86 of Plaintiff’s Complaint, Defendants incorporate
23   each and every admission, denial, allegation and other response by Defendants contained
24   in Paragraphs 1 through 85 above as if fully set forth herein.
25         87.    In answer to paragraph 87 of Plaintiff’s Complaint, Defendant admits that
26   Plaintiff asserts a claim for trademark infringement by imitating and false advertising
27   arising under U.S.C. § 1114(a) and (b).
28

                                                 11
                                     ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 12 of 23 Page ID #:73



 1         88.    In answer to paragraph 88 of Plaintiff’s Complaint, Defendants generally
 2   and specifically deny each and every allegation contained therein.
 3         89.    In answer to paragraph 89 of Plaintiff’s Complaint, Defendants generally
 4   and specifically deny each and every allegation contained therein.
 5         90.    In answer to paragraph 90 of Plaintiff’s Complaint, Defendants generally
 6   and specifically deny each and every allegation contained therein.
 7         91.    In answer to paragraph 91 of Plaintiff’s Complaint, Defendants generally
 8   and specifically deny each and every allegation contained therein.
 9         92.    In answer to paragraph 92 of Plaintiff’s Complaint, Defendants generally
10   and specifically deny each and every allegation contained therein.
11         93.    In answer to paragraph 93 of Plaintiff’s Complaint, Defendants generally
12   and specifically deny each and every allegation contained therein.
13         94.    In answer to paragraph 94 of Plaintiff’s Complaint, Defendants generally
14   and specifically deny each and every allegation contained therein.
15         95.    In answer to paragraph 95 of Plaintiff’s Complaint, Defendants generally
16   and specifically deny each and every allegation contained therein.
17
18                              EIGHTH CLAIM FOR RELIEF
19                                         (Conversion)
20         96.    In answer to paragraph 96 of Plaintiff’s Complaint, Defendants incorporate
21   each and every admission, denial, allegation and other response by Defendants contained
22   in Paragraphs 1 through 95 above as if fully set forth herein.
23         97.    In answer to paragraph 97 of Plaintiff’s Complaint, Defendants admit that
24   Plaintiff asserts a claim for conversion under California law.
25         98.    In answer to paragraph 98 of Plaintiff’s Complaint, Defendants are without
26   information or belief to either admit or deny the allegations contained therein, and based
27   upon said Defendants’ lack of information and belief, deny each and every allegation
28   contained therein.

                                                 12
                                     ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 13 of 23 Page ID #:74



 1          99.    In answer to paragraph 99 of Plaintiff’s Complaint, Defendants are without
 2   information or belief to either admit or deny the allegations contained therein, and based
 3   upon said Defendants’ lack of information and belief, deny each and every allegation
 4   contained therein.
 5          100. In answer to paragraph 100 of Plaintiff’s Complaint, Defendants generally
 6   and specifically deny each and every allegation contained therein.
 7          101. In answer to paragraph 101 of Plaintiff’s Complaint, Defendants generally
 8   and specifically deny each and every allegation contained therein. Defendants deny that
 9   they received a demand from Plaintiff dated November 27, 2017.
10          102. In answer to paragraph 102 of Plaintiff’s Complaint, Defendants generally
11   and specifically deny each and every allegation contained therein.
12
13                                 NINTH CLAIM FOR RELIEF
14                                        (Injunctive Relief)
15          103.   In answer to paragraph 103 of Plaintiff’s Complaint, Defendants
16   incorporate each and every admission, denial, allegation and other response by
17   Defendants contained in Paragraphs 1 through 102 above as if fully set forth herein.
18          104. In answer to paragraph 104 of Plaintiff’s Complaint, Defendants admit that
19   Plaintiff asserts a claim for injunctive relief.
20          105. In answer to paragraph 105 of Plaintiff’s Complaint, Defendants admit that
21   injunctive relief is a remedy under the Lanham Act.
22          106. In answer to paragraph 106 of Plaintiff’s Complaint, Defendants generally
23   and specifically deny each and every allegation contained therein.
24          107. In answer to paragraph 107 of Plaintiff’s Complaint, Defendants generally
25   and specifically deny each and every allegation contained therein.
26          108. In answer to paragraph 108 of Plaintiff’s Complaint, Defendants generally
27   and specifically deny each and every allegation contained therein.
28

                                                    13
                                       ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 14 of 23 Page ID #:75



 1         109. In answer to paragraph 109 of Plaintiff’s Complaint, Defendants generally
 2   and specifically deny each and every allegation contained therein. Defendants deny any
 3   of the alleged wrongful conduct, including committing acts of infringement for their
 4   personal and/or business benefit.
 5
 6              PLAINTIFF’S PRAYER FOR RELIEF - GENERAL DENIAL
 7         110. Defendants deny all allegations contained in Plaintiff’s Complaint except
 8   those allegations expressly admitted above and further denies that Plaintiff is entitled to
 9   any of the relief sought in its Complaint or in its prayer for relief.
10
11                        DEFENDANTS’ AFFIRMATIVE DEFENSES
12         111. Defendants assert the following affirmative defenses:
13
14                                    First Affirmative Defense
15         112. Plaintiff’s Complaint fails to state a claim upon which relief may be
16   granted.
17
18                                  Second Affirmative Defense
19         113. Defendants do not infringe, have not infringed and are not liable for
20   infringement of any valid trademark rights of Plaintiff related to U.S. Trademark
21   Registration number 3893221 (“777 Mark”) at issue in Plaintiff’s Complaint.
22
23                                   Third Affirmative Defense
24         114. Defendants do not infringe, have not infringed and are not liable for
25   infringement of any valid and enforceable trademark rights of Plaintiff related to the
26   products identified in Plaintiff’s Complaint.
27
28

                                                   14
                                       ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 15 of 23 Page ID #:76



 1                                  Fourth Affirmative Defense
 2         115. Plaintiff’s state law claims of unfair competition and trademark
 3   infringement are preempted by federal trademark laws.
 4
 5                                   Fifth Affirmative Defense
 6         116. Plaintiff’s claims are barred by the doctrine of waiver, consent, estoppel,
 7   and/or acquiescence.
 8
 9                                   Sixth Affirmative Defense
10         117. Plaintiff’s claims are limited or barred by the doctrine of unclean hands.
11
12                                 Seventh Affirmative Defense
13         118. Plaintiff’s claims are limited or barred by the applicable statutes of
14   limitation.
15
16                                  Eighth Affirmative Defense
17         119. Plaintiff’s claims are limited or barred by the doctrines of fair use, implied
18   consent, nominative fair use and/or descriptive use.
19
20                                  Ninth Affirmative Defense
21         120. Plaintiff’s prayer for injunctive relief is barred because Plaintiff cannot
22   show that it will suffer any irreparable harm from Defendants’ actions.
23
24                                  Tenth Affirmative Defense
25         121. The alleged injury or damage suffered by Plaintiff, if any, would be
26   adequately compensated by damages; accordingly, Plaintiff has a complete and adequate
27   remedy at law and is not entitled to seek equitable relief.
28

                                                  15
                                      ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 16 of 23 Page ID #:77



 1                                  Eleventh Affirmative Defense
 2         122. Without admitting any truth of the allegations contained in the Complaint,
 3   any remedy claimed by Plaintiff is limited to the extent that the claims are overlapping
 4   or request duplicative recovery pursuant to the various claims against Defendants.
 5
 6                                  Twelfth Affirmative Defense
 7         123. Without admitting any truth to the allegations contained in the Complaint,
 8   Defendants contend that there has been no damage in any amount, manner or at all by
 9   reason of any alleged acts by Defendants.
10
11                                 Thirteenth Affirmative Defense
12         124. Defendants are not liable for punitive or exemplary damages because neither
13   Defendant nor its officers, directors or managing agents acted intentionally or willfully to
14   commit any infringing acts.
15
16                                Fourteenth Affirmative Defense
17         125. The claims made in the Complaint are barred, in whole or in part, because
18   any infringement, if any, was innocent.
19
20                                  Fifteenth Affirmative Defense
21         126. Defendants allege that the intellectual property rights alleged to exist in the
22   Complaint are invalid and/or are unenforceable because Plaintiff lacks valid trademarks
23   for the rights asserted or has not properly or timely trademarked its products.
24
25                                 Sixteenth Affirmative Defense
26         127. Plaintiff’s claims are barred in part because Defendants’ conduct was in good
27   faith and non-willful intent, at all times.
28

                                                   16
                                       ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 17 of 23 Page ID #:78



 1                               Seventeenth Affirmative Defense
 2         128. Plaintiff has not alleged facts, and Defendants have not engaged in the type
 3   of conduct, which would entitle Plaintiff to an award of punitive damages, statutory fees,
 4   attorneys’ fees or costs against Defendants.
 5
 6                                Eighteenth Affirmative Defense
 7         129. Defendants allege that Plaintiff has suffered no damages and/or the
 8   damages claimed by Plaintiff are speculative and not recoverable.
 9
10                                Nineteenth Affirmative Defense
11         130. Plaintiff’s damages, if any, are due in whole or in part to the proximate
12   contributory and comparative fault of one or more third parties and that liability of the
13   Defendants, which liability is specifically denied, should be reduced or barred in
14   proportion to said fault.
15
16                                Twentieth Affirmative Defense
17         131. Plaintiff’s damages, if any, which such damages are generally and
18   specifically denied to exist, were the result of the active and affirmative negligent acts or
19   omissions to act of independent third parties and/or entities whose active and affirmative
20   negligence and/or omissions to act resulted in superseding and intervening causes of
21   Plaintiff’s alleged damages, which thereby relieves Defendants from liability. Any
22   damages awarded in this action should therefore be in direct proportion to the fault of
23   Defendants, if any.
24
25                               Twenty-First Affirmative Defense
26         132. Without admitting any truth to the allegations contained in the Complaint,
27   any use by Defendants of Plaintiff’s trademarks were in good faith, non-trademark,
28   descriptive or functional use.

                                                    17
                                      ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 18 of 23 Page ID #:79



 1                             Twenty-Second Affirmative Defense
 2          133. Defendants allege that Plaintiff has failed to take necessary steps to mitigate
 3   the damages it allegedly suffered, which Defendants expressly deny.
 4
 5                              Twenty-Third Affirmative Defense
 6          134. Defendants allege that Plaintiff’s trademarks alleged in the Complaint are
 7   common, non-distinctive and lacks secondary meaning.
 8
 9                             Twenty-Fourth Affirmative Defense
10          135. Defendants allege that Plaintiff’s trademarks alleged in the Complaint are
11   functional and not protectable.
12
13                              Twenty-Fifth Affirmative Defense
14          136. Defendants allege that Plaintiff’s claim for false advertising is barred by the
15   prior substantiation doctrine.
16
17                              Twenty-Sixth Affirmative Defense
18          137. Defendants allege that Plaintiff’s claim for false advertising is barred by the
19   fact that the alleged deceptive statement were such that no reasonable person in
20   Plaintiff’s position could have reasonably relied or misunderstood Defendants’
21   statements for claims of fact.
22
23                            Twenty-Seventh Affirmative Defense
24          138. Defendants allege that Plaintiff’s claim for tortious interference with
25   economic relations is barred because Defendants acted to protect their legitimate
26   financial interests.
27
28

                                                 18
                                       ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 19 of 23 Page ID #:80



 1                              Twenty-Eighth Affirmative Defense
 2         139. Plaintiff’s claim of dilution is barred, in whole or in part, because Plaintiff’s
 3   selling power and asserted trademark value has not been diluted.
 4
 5                              Twenty-Ninth Affirmative Defense
 6         140. Plaintiff’s claim of dilution is barred, in whole or in part, because Plaintiff’s
 7   asserted trademarks are not famous.
 8
 9                                Additional Affirmative Defenses
10         141. Defendants may have additional defenses that cannot be articulated due to
11   (1) Plaintiff’s failure to particularize or plead with specificity its claims and purported
12   damages and/or (2) Defendants ongoing discovery and investigative efforts, which have
13   not been completed as of the time of this Answer. Defendants, therefore, reserves the
14   right to assert additional defenses upon further discovery of Plaintiff’s claims, and the
15   basis, therefore, if any, and upon the development of any other pertinent information.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   19
                                      ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 20 of 23 Page ID #:81



 1                                   PRAYER FOR RELIEF
 2         WHEREFORE, Defendants Headquarters Beauty Supplies, Inc. and Shaleen M.
 3   Diep pray for the following relief:
 4         1.     That Plaintiff take nothing by its Complaint;
 5         2.     That Defendants be dismissed from this action with prejudice;
 6         3.     For their costs of suit herein; and
 7         4.     For such other and further relief as the Court may deem just and proper.
 8
 9   DATED: February 20, 2020                GRANT, GENOVESE & BARATTA, LLP
10
11                                           By:
12                                                 JAMES M. BARATTA
                                                   JASON S. ROBERTS
13                                                 AMANDA C. LEWIS
                                             Attorneys for Defendants, HEADQUARTERS
14                                           BEAUTY SUPPLIES, INC. and SHALEEN M.
15                                           DIEP

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   20
                                      ANSWER TO COMPLAINT
 Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 21 of 23 Page ID #:82



 1                              DEMAND FOR JURY TRIAL
 2         Defendants Headquarters Beauty Supplies, Inc. and Shaleen M. Diep hereby
 3   demand a trial by jury of all issues triable to a jury in this matter.
 4
 5   DATED: February 20, 2020                 GRANT, GENOVESE & BARATTA, LLP
 6
 7                                            By:
 8                                                  JAMES M. BARATTA
                                                    JASON S. ROBERTS
 9                                                  AMANDA C. LEWIS
10
                                              Attorneys for Defendants, HEADQUARTERS
                                              BEAUTY SUPPLIES, INC. and SHALEEN M.
11                                            DIEP

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    21
                                       ANSWER TO COMPLAINT
Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 22 of 23 Page ID #:83
Case 2:19-cv-10803-MWF-GJS Document 11 Filed 02/20/20 Page 23 of 23 Page ID #:84
